Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2019

                                    No. 04-19-00795-CV

                                    David RODRIGUEZ,
                                          Appellant

                                              v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI16263
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                       ORDER
       On November 21, 2019, appellant filed a request for a copy of the clerk’s record. After
consideration, appellant’s motion is GRANTED.




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court